Citation Nr: 9922040	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  93-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico



THE ISSUES

Entitlement to service connection for a psychiatric 
disability, bronchial asthma, sinusitis, and bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from February 1956 to June 
1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1992 RO rating decision that denied service 
connection for a psychiatric disability, bronchial asthma, 
sinusitis, and bilateral hearing loss.  In July 1995, the 
Board remanded the case to the RO for additional development, 
and the file was returned to the Board in 1999.



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking his current psychiatric disability 
(depression), bronchial asthma, and bilateral sensorineural 
hearing loss, first shown long after service, to an incident 
of service.

2.  Sinusitis was not present in service or for several years 
later, and it is not related to an incident of service.


CONCLUSIONS OF LAW

1.  The claims for service connection for depression, 
bronchial asthma, and bilateral sensorineural hearing loss 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Psychiatric Disability, 
Bronchial Asthma, and Bilateral Hearing Loss

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).


Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).


The threshold question to be answered with regard to the 
claims for service connection for a psychiatric disability, 
bronchial asthma, and bilateral hearing loss is whether the 
veteran has presented evidence of well-grounded claims; that 
is, evidence which shows that these claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
"In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).


The 1956-1958 service medical records are essentially 
unavailable except for a report of the veteran's treatment 
for a common cold in April 1958.  The National Personnel 
Records Center (NPRC) has notified the RO that these records 
may have been destroyed in a fire at the Center and that 
morning reports of the veteran's unit from November 1957 to 
May 1958 do not show that he was listed as sick or 
hospitalized.

The post-service medical records do not show the presence of 
a psychiatric disability (depression), bronchial asthma, or 
bilateral sensorineural hearing loss until many years after 
service and do not link any of these conditions to an 
incident of service.  A claim for service connection of a 
disability is not well grounded where there is no medical 
evidence showing a nexus between a current disability and an 
incident of service or a service-connected disability.  
Caluza, 7 Vet. App. 498.  A review of the record shows that 
service connection has not been established for any 
disability.  Hence, service connection cannot be granted for 
any of the claimed disabilities based on a causal 
relationship to a service-connected disability.

Statements from the veteran and his brother are to the effect 
that he has a psychiatric disability, bronchial asthma, and 
hearing problems that had their onset in service, but this 
lay evidence is not sufficient to demonstrate the presence of 
medical disabilities in service or within the first post-
service year or to support a claim for service connection 
based on medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking the veteran's depression, bronchial asthma, and 
bilateral sensorineural hearing loss, found many years after 
service, to an incident of service.  Nor has service 
connection been granted for any other disability.  Hence, the 
veteran's claims for service connection for a psychiatric 
disability, bronchial asthma, and bilateral hearing loss are 
not plausible, and they are denied as not well grounded.

The Board notes that the RO denied the claims for service 
connection for a psychiatric disability, bronchial asthma, 
and bilateral hearing loss on the merits and finds no 
prejudice to the veteran in appellate denial of the claims as 
not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).


II.  Service Connection for Sinusitis

A.  Factual Background

The available service medical records show that the veteran 
was seen for a common cold in April 1958.  This document does 
not indicate the presence of sinus problems.  The NPRC has 
notified the RO that these records may have been destroyed in 
a fire at the Center and that morning reports of the 
veteran's unit from November 1957 to May 1958 do not show 
that he was listed as sick or hospitalized.

Service documents show that the veteran's principal duty was 
basic armor and that he was assigned to an Armor unit.

In August 1991, the veteran submitted his initial claim for 
service connection for various conditions.  In it, he 
reported treatment for sinus problems in service.

Private medical reports, received in the 1990's, show that 
the veteran was seen and evaluated for various problems in 
the 1970's, 1980's, and 1990's.  The more salient medical 
records with regard to his claim for service connection for 
sinusitis are discussed in the following paragraphs.  

A private medical report of treatment in October 1971 reveals 
that the veteran was seen for nasal stuffiness.  A private 
medical report of his treatment in November 1971 reveals a 
history of nasal septum deformity and blockage of the left 
nasal airway due to a car accident several years ago.  A 
private medical report of his treatment in October 1973 notes 
the presence of pansinusitis.  A private medical report dated 
in October 1991, notes that the veteran had been treated for 
several years for chronic pansinusitis, "closely related 
since he was in the Army."  It was noted that the veteran 
had been in a tank unit and exposed to dust.

In 1991, the veteran underwent a VA general medical 
examination.  X-rays of the sinuses in December 1991 showed 
findings compatible with chronic sinusitis.  The diagnoses on 
the report of general medical examination included this 
diagnosis.

A statement from the veteran's brother, dated in September 
1993, notes that the veteran was seen in June 1958 after his 
separation and that he had various medical problems, 
including watery eyes.


B.  Legal Analysis


The evidence shows that the veteran's service medical records 
are essentially unavailable and that the veteran has had 
sinus problems since some time after separation from service 
and that he currently has this condition.  Under the 
circumstances, the Board finds that the veteran's claim for 
service connection for sinusitis is well grounded, meaning it 
is plausible.  The Board also finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).


The requirements for establishing service connection for a 
disability are noted in Section I of this decision.  In this 
case, the available service medical record is negative for 
sinus problems and the post-service medical records do not 
show the presence of sinus problems until several years after 
service.  The October 1991 private medical report indicates 
that the veteran had sinusitis for many years, "closely 
related since he was in the Army," and that the veteran was 
exposed to dust while performing duty in a tank company.  
While this private medical report indicates that the veteran 
had sinusitis for many years, it does not demonstrate the 
presence of this condition in service or specifically link 
this condition to an incident of service.  Nor does the 
phrase "closely related since he was in the Army" 
constitute a medical opinion relating current sinusitis to 
disease or injury in service.


Statements from the veteran and his brother are to the effect 
that the veteran had watery eyes and sinusitis since service, 
but this lay evidence is insufficient to demonstrate the 
presence of a chronic medical disability in service or to 
support a claim based on medical causation.  Espiritu, 2 Vet. 
App. 492.


After consideration of all the evidence, the Board finds that 
it does not demonstrate the presence of chronic sinusitis in 
service or for several years after his separation from 
service.  Nor does the medical evidence specifically link 
this condition to a incident of service.  Under the 
circumstances, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
sinusitis, and the claim is denied.


Since the preponderance of the evidence is against the claim 
for service connection for sinusitis, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

The claims for service connection for a psychiatric 
disability, bronchial asthma, and bilateral hearing loss are 
denied as not well grounded.

Service connection for sinusitis is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

